Exhibit 10.3
PUT RIGHTS AGREEMENT
          This Put Rights Agreement (this “Agreement”), dated as of December 31,
2009, is entered into by and among Henry Schein, Inc., a Delaware corporation,
or its successor (“HSI”), Burns Veterinary Supply Inc., a New York corporation
(“Burns”) and, solely for purposes of Sections 2.5(d) and 2.5(e) of this
Agreement, Butler Animal Health Holding Company, LLC, a Delaware limited
liability company, or its successor (the “Company”).
          WHEREAS, as a condition to the consummation of the transactions
contemplated by the Omnibus Agreement (as defined below), the parties have
agreed to enter into this Agreement.
          NOW, THEREFORE, in consideration of the promises and of the covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions.
          (a) Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Operating Agreement (as defined
below).
          (b) For the purposes of this Agreement, each of the following terms
shall have the following respective meanings:
               “30-Day True-Up Period” means a 30-day period commencing on the
day that HSI provides notice to Burns that either (a) an Oak Hill Put Closing
has occurred and the Oak Hill Put Price has been paid to Oak Hill or (b) no Oak
Hill Put Notice was given during a Put Year; provided, however, that a 30-day
True-Up Period shall only commence from and after the fifth anniversary of the
Closing Date.
               “Agreement” shall have the meaning set forth in the Preamble.
               “Annual Burns Put Limitation Amount” means, (i) for any Pre
Divestiture Put Year, the lesser of (x) the number of BAHHC Common Shares valued
(in accordance with Section 2.2) at an amount equal to the difference between
$150,000,000 and any Oak Hill Put Price paid by HSI to Oak Hill with respect to
an Oak Hill Put Notice delivered during such Pre Divestiture Put Year, and (y)
41,127.14 BAHHC Common Shares, and (ii) for any Post Divestiture Put Year,
41,127.14 BAHHC Common Shares. Notwithstanding the foregoing, in no event shall
the Annual Burns Put Limitation Amount exceed an amount equal to the difference
between $150,000,000 and any Oak Hill Put Price paid by HSI to Oak Hill during
the twelve month period immediately prior to any Burns Put Closing.
               “BAHHC Common Shares” means the “Common Shares” or, following an
Initial Public Offering, the “Successor Common Stock” (each as defined in the
Operating Agreement), in each case, as adjusted for any reclassification,
recapitalization, distribution, split, combination, exchange or similar
adjustment thereof.
               “Burns” shall have the meaning set forth in the Preamble.

 



--------------------------------------------------------------------------------



 



               “Burns Put Closing” shall have the meaning set forth in
Section 2.4(a).
               “Burns Put Closing Date” shall have the meaning set forth in
Section 2.4(a).
               “Burns Put Price” means the aggregate amount payable to Burns in
connection with the exercise of a Burns Put Right, calculated by multiplying
either (1) the Put Interest Percentage and the Fair Market Value in the case of
Sections 2.2(a) and 2.2(b)(ii) or (2) the Market Price and the number of BAHHC
Common Shares designated as Put Securities in the case of Section 2.2(b)(i), as
applicable; provided, that, in the case of Section 2.2(a), the Burns Put Price
shall equal (w) the amount as provided in clause (1) above plus (x) the Excess
Tax Distribution Adjustment Amount, if it is positive, or minus (y) the Excess
Tax Distribution Adjustment Amount, if it is negative, and minus (z) the LIFO
Tax Adjustment Amount, and on the Put Closing Date (A) Burns shall transfer to
HSI the entitlement with respect to the amounts in clause (x) and (B) HSI shall
assume from Burns the obligations with respect to the amounts in clauses (y) and
(z).
               “Burns Put Right” shall have the meaning set forth in
Section 2.1(a).
               “Closing Date” shall have the meaning set forth in the Omnibus
Agreement.
               “Commission” means the United States Securities and Exchange
Commission, or any other federal agency administering the Securities Act and the
Exchange Act at the time.
               “Company” shall have the meaning set forth in the Preamble.
               “Convertible Security” means any capital stock, equity or debt
security convertible into, exchangeable for or representing any rights to
subscribe for or acquire any BAHHC Common Shares. For purposes of clarification,
“Convertible Security” shall not include any options.
               “Darby” means the Darby Group Companies, Inc., a New York
corporation.
               “Decision Period” shall have the meaning set forth in
Section 2.2(a)(ii)(2).
               “Designated Investment Banker” shall have the meaning set forth
in Section 2.2(a)(ii)(1).
               “Discount Rate” means the National Municipal Bond Yields for AAA
Rated Tax Exempt General Obligations Bonds as reported by Bloomberg for the
nearest period of time remaining with respect to the tax liabilities to the FIFO
tax adjustment, which as of November 29, 2009 is 0.66% for the two (2) year
bond.
               “Enterprise Value Methodology” means a methodology to be
considered by the Designated Investment Banker in connection with its
determination of Fair Market Value, whereby first, the enterprise value of the
Company is calculated by multiplying (i) normalized EBITDA by (ii) an
appropriate multiple as determined by the Designated Investment Banker, and
second, total cash and cash equivalents of the Company and its subsidiaries as
of the most

2



--------------------------------------------------------------------------------



 



recent full month-end balance sheet date immediately preceding the applicable
Put Notice Date would be added thereto, and third, from the enterprise value so
calculated, the total indebtedness of the Company and its subsidiaries for
borrowed monies as of the most recent full month-end balance sheet date
immediately preceding the applicable Put Notice Date would be subtracted.
               “Excess Tax Distribution Adjustment Amount” means an amount equal
to the difference between (i) the aggregate net amount that would have been
received by Burns with respect to the Put Securities if on the day immediately
preceding the Burns Put Closing Date the Company had made a distribution to its
members in the minimum amount sufficient to eliminate the distribution advances
to all members (including accrued amounts in the nature of interest) provided
for in Section 6.6(a)(ii) of the Operating Agreement outstanding as of that day
(the “First Distribution”) and then redistributed the amount of distribution
advances treated as repaid pursuant to Section 6.6(a)(ii), and (ii) the
aggregate amount that would have been received by Burns with respect to the Put
Securities if on the day immediately preceding the Burns Put Closing Date the
Company had made a distribution to its members in the amount of the First
Distribution but on that date the amount of the distribution advances provided
for in that Section 6.6(a)(ii) for all members had been zero (in both cases not
taking account of any adjustments relating to tax liabilities resulting from the
change by the Company from the LIFO to the FIFO inventory accounting method). To
the extent the amount determined under clause (i) of the immediately preceding
sentence exceeds the amount determined under clause (ii) of that sentence the
Excess Tax Distribution Adjustment Amount shall be considered “positive”; to the
extent the amount determined under that clause (ii) exceeds the amount
determined under that clause (i) the Excess Tax Distribution Adjustment Amount
shall be considered “negative”. Attached hereto as Exhibit A is an example of
the Excess Tax Distribution Adjustment Amount calculation set forth above.
               “Fair Market Value” means the fair market value of 100% of the
equity interests of the Company, calculated as of the relevant Put Notice Date
(except as specifically provided in the definition of Enterprise Value
Methodology), determined pursuant to Section 2.2(a) or Section 2.2(b)(ii), as
applicable.
               “Final Determination” shall have the meaning set forth in Section
2.2(a)(ii)(1).
               “Final Notice” shall have the meaning set forth in Section
2.2(a)(ii)(2).
               “Governmental Authority” shall mean any government or any agency,
bureau, board, commission, court, department, official, political subdivision,
tribunal or other instrumentality of any government, whether federal, state or
local.
               “HSI” shall have the meaning set forth in the Preamble.
               “In the Money Options” means (i) all issued and outstanding
options for BAHHC Common Shares for which the applicable exercise price is less
than the Put Price and which are either vested as of the applicable Put Closing
Date or may become vested in accordance with their terms within six (6) months
after the applicable Put Closing Date, and (ii) any BAHHC Common Shares issued
upon exercise of any options at any time on or after the applicable Put Notice
Date through the date immediately preceding the applicable Put Closing Date.
               “Initial Public Offering” means the initial underwritten public
offering of common stock by the Company pursuant to an effective registration
statement on Form S-1 (or any successor form) under the Security Act.
               “Lien” means any pledge, hypothecation, right of others, claim,
security interest, encumbrance, adverse claim or interest, voting trust
agreement, interest, equity, option, lien, right of first refusal, charge or
other restriction or limitation.

3



--------------------------------------------------------------------------------



 



               “LIFO Tax Adjustment Amount” means, with respect to the tax
distributions to be made by the Company on or after the Burns Put Closing Date
with regard to the income already recognized, and to be recognized, for tax
purposes by the Company as a result of the change from the LIFO to the FIFO
inventory accounting method in accordance with Section 4.1 of the Operating
Agreement, the amount calculated by multiplying (x) the present value
(discounted at the Discount Rate) of the amount of tax liability to be borne by
Burns with regard to that income pursuant to the last sentence of Section 4.1 of
the Operating Agreement, based on the Corporate Tax Rate (as defined in the
Operating Agreement, based on the operations of the Company as of the day
immediately preceding the Burns Put Closing Date for the purpose of determining
allocation and apportionment) in effect for the relevant periods on the day
immediately preceding the Burns Put Closing Date, by (y) a fraction, (i) the
denominator of which shall be the Effective Percentage Interest (as defined in
the Operating Agreement) of Burns immediately following the consummation of the
transactions contemplated by the Omnibus Agreement, and (ii) the numerator of
which shall be the Effective Percentage Interest represented by the Put
Securities as of immediately following the consummation of the transactions
contemplated by the Omnibus Agreement.
               “Market Price” means the closing sale price per BAHHC Common
Share on the applicable Put Notice Date (or the nearest preceding business day).
               “Notice” shall have the meaning set forth in Section 3.2.
               “Oak Hill” means OHCM together with OHCP.
               “Oak Hill Divestiture Date” means the date upon which Oak Hill no
longer owns any “Securities”, as that term is defined in the Oak Hill Put Rights
Agreement.
               “Oak Hill Put Closing” means the occurrence of a Put Closing (as
defined in the Oak Hill Put Rights Agreement) pursuant to the Oak Hill Put
Rights Agreement.
               “Oak Hill Put Notice” means the Put Notice as defined in the Oak
Hill Put Rights Agreement.
               “Oak Hill Put Price” means the Put Price (as defined in the Oak
Hill Put Rights Agreement).
               “Oak Hill Put Rights Agreement” means the Put Rights Agreement,
dated as of the date hereof, between HSI, Oak Hill and the Company.
               “OHCM” means Oak Hill Capital Management Partners II, L.P., a
Delaware limited partnership.
               “OHCP” means Oak Hill Capital Partners II, L.P., a Delaware
limited partnership.
               “Omnibus Agreement” means the Omnibus Agreement, dated as of
November 29, 2009, by and among HSI, National Logistics Services, LLC, Oak Hill,
WABC, Darby, Burns, the Company and the other Persons party thereto.
               “Operating Agreement” means the Third Amended and Restated
Limited Liability Company Operating Agreement of the Company, dated as of the
date hereof, between

4



--------------------------------------------------------------------------------



 



WABC, OHCM, HSI, OHCP, Darby, Burns and the other members party thereto, as
amended from time to time in accordance with the terms thereof.
               “Person” means an individual, a corporation, a partnership, a
joint venture, a trust, an unincorporated organization, a limited liability
company or partnership, a government and any agency or political subdivision
thereof.
               “Post Divestiture Put Year” means any Put Year following the Oak
Hill Divestiture Date. For purposes of clarification, if such date occurs during
any Put Year, then the first Post Divestiture Put Year shall be the following
Put Year.
               “Pre Divestiture Put Year” means any Put Year beginning prior to
the first Post Divestiture Put Year.
               “Put Interest Percentage” means a percentage equal to the number
of BAHHC Common Shares designated as Put Securities in the relevant Put Notice
divided by the total number of BAHHC Common Shares and Convertible Securities
then issued and outstanding determined on a fully diluted as-converted basis
taking into account option dilution for In the Money Options, in each case as
calculated as of the Put Notice Date (except as indicated in the definition of
In the Money Options).
               “Put Notice” shall have the meaning set forth in Section 2.1(b).
               “Put Notice Date” means, with respect to each Put Notice, the
date on which such Put Notice is delivered to HSI.
               “Put Securities” shall have the meaning set forth in
Section 2.1(b).
               “Put Year” means the one year period commencing on the fifth
anniversary of the Closing Date and ending on the date immediately prior to the
sixth anniversary of the Closing Date and each successive one year period
thereafter.
               “Qualified Initial Public Offering” has the meaning given to such
term in the Registration Rights Agreement.
               “Securities Act” means the Securities Act of 1933, as amended, or
any similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
               “WABC” means W.A. Butler Company, a Delaware corporation, or its
successor.

5



--------------------------------------------------------------------------------



 



ARTICLE II
PUT RIGHTS
     2.1. Burns Put Right Grants and Mechanics.
          (a) HSI hereby grants to Burns the right (a “Burns Put Right”), at any
time and from time to time on or after the fifth anniversary of the Closing
Date, to require HSI to purchase all or any portion of the 205,635.72 BAHHC
Common Shares owned by Burns on the date hereof, on the terms and subject to the
conditions set forth in this Agreement.
          (b) Subject to Sections 2.5(a) through (c), Burns may exercise its
Burns Put Right by delivery of a written Notice (a “Put Notice”) to HSI, which
Put Notice shall state that Burns is exercising its Burns Put Right to require
HSI to purchase the number and type of BAHHC Common Shares specified in such Put
Notice (the “Put Securities”) and may, if such Put Notice is being delivered at
any time prior to the first anniversary of the Oak Hill Divestiture Date, state
the minimum number of Put Securities that would be acceptable to Burns if all
such Put Securities are greater than the Annual Burns Put Limitation Amount.
     2.2. Determination of Fair Market Value. For purposes of calculating Burns
Put Price payable in connection with the exercise of any Burns Put Right, the
Fair Market Value shall be determined as follows:
       (a) Pre-QPO. If the Put Notice is delivered prior to a Qualified Initial
Public Offering, the Burns Put Price payable in connection with the exercise of
any Burns Put Right shall be determined as follows:
     (i) Mutual Agreement. Burns and HSI shall use all reasonable efforts and
negotiate in good faith to agree upon the Fair Market Value. If Burns and HSI
agree upon the Fair Market Value, then, subject to the conditions to closing set
forth in Section 2.4 below, Burns shall sell, transfer and convey, and HSI shall
purchase and accept, the Put Securities free and clear of all Liens at the Burns
Put Closing for the Burns Put Price calculated based on such agreed-upon Fair
Market Value.
     (ii) Dispute Procedures. (1) If Burns and HSI are unable to agree upon the
Fair Market Value pursuant to Section 2.2(a)(i) within twenty-one (21) days of
the Put Notice Date, then either party may request, by delivery of a written
Notice to the other party, an independent investment bank retained by the
Company, or, if such investment bank is not acceptable to Burns or HSI, another
reputable independent nationally recognized investment bank as to which HSI and
Burns mutually agree (the “Designated Investment Banker”), that the Designated
Investment Banker determine the Fair Market Value. If HSI and Burns are unable
to agree upon the selection of the Designated Investment Banker, then each shall
select one nationally recognized investment bank and the Designated Investment
Banker shall be selected by those two investment banks, whose determination of
the Designated Investment Banker will constitute an arbitral award that is
final, binding and non-appealable and upon which a judgment may be entered by a
court with jurisdiction thereover. The Designated Investment Banker shall
determine the Fair Market Value, using such method or methods of determining
Fair Market Value as it, in its sole discretion, shall determine; provided,
however, that in determining Fair Market Value, the Designated Investment Banker
shall (A) not include a discount for lack of control, minority interests, lack
of a public market in the Company’s securities or leverage levels, block sale
discounts or

6



--------------------------------------------------------------------------------



 



otherwise take into account any contractual restrictions on the Company’s
ability to operate anywhere in the world or limiting HSI’s ability to consummate
the Burns Put Closing (other than as set forth in this Agreement), (B) consider,
among other things, the value that could be realized by a sophisticated seller
seeking to maximize the consideration to be received for the Put Securities,
whether through a private sale of 100% of the Company or a strategic combination
or in an Initial Public Offering (determined on a fully distributed basis) and
assuming, for purposes of the valuation, that the capital stock of the Company
is widely held and no one shareholder holds a control position), without taking
into consideration any initial public offering discount or underwriter’s
discount or any other costs or expenses of sale, and (C) consider, in addition
to any other methods deemed by the Designated Investment Banker, in its sole
discretion, to be customary or appropriate, the Enterprise Value Methodology.
For the avoidance of doubt, the Designated Investment Banker shall not consider
or attribute any value (or negative value) to any distribution advances by the
Company provided for in Section 6.6(a)(ii) of the Operating Agreement or tax
liabilities relating to the change from the LIFO to the FIFO inventory
accounting method, which is the subject of the last sentence of Section 4.1 of
the Operating Agreement. Upon reasonable notice, the Designated Investment
Banker shall provide each of Burns and HSI the opportunity to make one
presentation (with representatives of the non-presenting party present) of
reasonable length to the Designated Investment Banker regarding their respective
views on the determination of Fair Market Value; provided that any materials
provided by any party to the Designated Investment Banker in connection with
such presentation shall be simultaneously provided to the other party. The
Designated Investment Banker shall issue its determination in writing to Burns
and HSI (the “Final Determination”) within forty-five (45) days of delivery of
the initial Notice to the Designated Investment Banker requesting such
determination and will constitute an arbitral award that is final, binding and
non-appealable and upon which judgment may be entered by a court with
jurisdiction thereover.
     (2) Burns shall have fifteen (15) days after delivery of the Final
Determination (the “Decision Period”) to decide whether to (A) withdraw its Put
Notice or (B) require HSI to purchase the Put Securities indicated in its Put
Notice for a price equal to the Burns Put Price calculated based on the Fair
Market Value set forth in the Final Determination, which decision shall be
furnished to HSI by written Notice delivered prior to the expiration of the
Decision Period, notifying HSI of such decision (the “Final Notice”). If the
Final Notice indicates that Burns is withdrawing its Put Notice or if Burns
fails to deliver a Final Notice prior to the expiration of the Decision Period,
then the Put Notice shall be deemed to be irrevocably withdrawn and HSI shall
not be required to purchase the Put Securities specified in such Put Notice. Any
Put Notice that is withdrawn pursuant to this Section 2.2(a)(ii)(2) shall
continue to be deemed to have been delivered for purposes of Section 2.5(c).
          (b) Post-QPO. If the Put Notice is delivered after a Qualified Initial
Public Offering: (i) if the BAHHC Common Shares are then listed or quoted on
NASDAQ or NYSE,

7



--------------------------------------------------------------------------------



 



the Burns Put Price shall be equal to the Market Price, and (ii) if the BAHHC
Common Shares are not then listed or quoted on NASDAQ or NYSE, the Fair Market
Value shall be determined in accordance with Section 2.2(a). In lieu of
exercising a Burns Put Right hereunder, Burns may, subject to any restriction
set forth in the Registration Rights Agreement and any applicable securities law
restrictions, sell any or all of their respective BAHHC Common Shares on the
open market pursuant to Rule 144 of the Securities Act or the Registration
Rights Agreement.
     2.3. Payment of Burns Put Price. The Burns Put Price payable by HSI at the
Burns Put Closing shall be payable in a single cash payment by wire transfer of
immediately available funds to an account designated by Burns in writing at
least two (2) days prior to the Burns Put Closing.
     2.4. Burns Put Closing; Conditions Precedent.
          (a) HSI and Burns shall consummate the sale of the Put Shares (the
“Burns Put Closing”) as soon as reasonably practicable after the delivery of the
Final Notice to HSI, but in no event later than thirty (30) days after delivery
of the Final Notice (the “Burns Put Closing Date”), subject in all respects to
the satisfaction of the conditions set forth in Sections 2.4(b) and 2.4(c).
          (b) HSI’s obligations to purchase the Put Securities at a Burns Put
Closing shall be expressly subject to the fulfillment or express written waiver
by HSI of the following conditions on or prior to the applicable Burns Put
Closing Date:
     (i) HSI shall have received from Burns certificates or other instruments
representing the Put Securities, together with unit, stock or other appropriate
powers duly endorsed with respect thereto, if applicable, together with and any
other documentation reasonably requested by HSI in order to confirm that such
Put Shares, and all rights in respect thereof (including, without limitation,
all economic and voting rights) are being transferred to HSI free and clear of
all Liens.
     (ii) There shall not be any order of any Governmental Authority restraining
or invalidating the transactions which are the subject of this Agreement.
     (iii) The purchase and sale of the Put Securities at the Burns Put Closing
would not violate the Securities Act or any state securities or “blue sky” laws
applicable to Burns, HSI, the Company or the Put Securities.
          (c) Burns’s obligations to sell the Put Securities at a Burns Put
Closing shall be expressly subject to the fulfillment or express written waiver
by Burns of the following conditions on or prior to the applicable Burns Put
Closing Date:
     (i) HSI shall have paid the Burns Put Price.

8



--------------------------------------------------------------------------------



 



     (ii) There shall not be any order of any Governmental Authority restraining
or invalidating the transactions which are the subject of this Agreement.
     (iii) The purchase and sale of the Put Securities at the Burns Put Closing
would not violate the Securities Act or any state securities or “blue sky” laws
applicable to Burns, HSI, the Company or the Put Securities.
          (d) If any of the conditions set forth in Section 2.4(b) and 2.4(c)
are not or are not reasonably expected to be satisfied on the Burns Put Closing
Date, HSI and Burns shall cooperate in good faith to cause such conditions to be
satisfied.
     2.5. Additional Terms and Conditions Applicable to Burns Put Rights.
          (a) During any Pre Divestiture Put Year, Burns shall only be permitted
to exercise its Burns Put Right during the 30-Day True-Up Period.
          (b) In any Put Year, HSI shall not be required to pay, in the
aggregate, Burns Put Prices or acquire, in the aggregate, that number of Put
Securities, as applicable, in excess of the applicable Annual Burns Put
Limitation Amount. If the Burns Put Price otherwise payable by HSI, or the
number of Put Securities otherwise to be acquired by HSI, on a Burns Put Closing
Date, when combined with all other Burns Put Prices and Oak Hill Put Prices paid
by HSI during the Put Year in which such Burns Put Closing Date is to occur,
would exceed the Annual Burns Put Limitation Amount, then HSI shall only be
obligated to purchase that portion of the Put Securities so that, when combined
with all other Burns Put Prices paid by HSI and Put Securities acquired by HSI
during the Put Year in which such Burns Put Closing Date is to occur (or deemed
to occur), the Annual Burns Put Limitation Amount is not exceeded, and the
number of Put Securities to be acquired on such Burns Put Closing Date shall be
reduced accordingly. If Burns exercises its Burns Put Right during a 30-Day
True-Up Period pursuant to sub-section (b) of the definition of 30-Day True-Up
Period, then the prior year’s Annual Burns Put Limitation Amount shall be
applicable; provided, however, that, if Oak Hill delivers an Oak Hill Put Notice
following the delivery of a Put Notice by Burns but prior to the applicable Put
Closing therefor, then (x) the Put Closing in respect of such Put Notice from
Burns shall be delayed so that such Put Closing shall occur immediately
following the applicable Oak Hill Put Closing, (y) the Fair Market Value or
Market Price, as applicable, shall equal the value or price used in connection
with the applicable Oak Hill Put Closing and (z) if, after giving effect to such
Oak Hill Put Closing, the number of Put Securities that would be within the
applicable Annual Burns Put Limitation Amount is less than the minimum number
specified in the Put Notice, then Burns may withdraw such Put Notice and the
next Put Notice delivered by Burns during the remainder of such Put Year shall
not be subject to the provisions of Section 2.5(c).
          (c) No Put Notice may be delivered if a Put Notice has already been
delivered during the immediately preceding twelve (12) month period, and any
such Put Notice shall be void ab initio; provided, however, if a Put Notice is
withdrawn pursuant to Sections 2.2(a)(ii)(2) then Burns may deliver a Put Notice
after the date that is six (6) months following the expiration of the applicable
Decision Period in the case of Section 2.2(a)(ii)(2).
          (d) The Company shall, and HSI and Burns shall cause the Company to,
provide the Designated Investment Banker with access, upon reasonable notice and
during normal business hours, to management of the Company and to such documents
and information as it shall reasonably request, including, without limitation,
the most recently approved Company Budget and projections for the Company’s next
fiscal year presented by Company management to the Company Board. Any access
under this Section 2.5(d) shall be subject to such limitations

9



--------------------------------------------------------------------------------



 



as the Company may reasonably require to prevent the disclosure of non-public
information and/or the material disruption of the business of the Company,
including, without limitation, the execution of a non-disclosure agreement by
the Designated Investment Banker in form and substance reasonably satisfactory
to the Company. The Company shall provide reasonable prior written notice to HSI
and Burns of any access to be provided by the Company to the Designated
Investment Banker. HSI, Burns and their respective representatives shall have
the right to accompany the Designated Investment Banker on any visits to
Company’s facilities or in any meetings between the Designated Investment Banker
and management of the Company.
          (e) All fees, costs and expenses of the Designated Investment Banker
incurred in connection with the determination of the Burns Put Price hereunder
shall be borne by the Company.
          (f) The Burns Put Rights granted hereunder are personal to Burns and
may not be transferred or assigned by Burns other than in accordance with
Section 3.8 hereof.
ARTICLE III
MISCELLANEOUS
     3.1. Choice of Law; Forum; Waiver of Jury Trial. This Agreement and all
claims and controversies hereunder (whether based on contract, tort or any other
theory) shall be governed by and construed in accordance with the internal laws
of the state of New York, without regard to the choice of law provisions
thereof. Any proceeding arising out of or relating to this Agreement shall be
brought in the courts of the state of New York sitting in the County of New
York, State of New York, or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of New York. Each party
hereby expressly submits to the personal jurisdiction and venue of such courts
as provided above for the purposes thereof and expressly waives any claim of
improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth or referred to in Section 3.2. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     3.2. Notices. All notices, requests, demands, approvals, consents, waivers
and other communications required or permitted to be given under this Agreement
(each, a “Notice”) shall be in writing and delivered in person, by facsimile
transmission (with a Notice

10



--------------------------------------------------------------------------------



 



contemporaneously given by another method specified in this Section 3.2) or by
overnight courier service, at the following addresses (or at such other address
for a party as shall be specified to the other parties by like Notice). All such
Notices shall only be duly given and effective upon receipt (or refusal of
receipt).

  (a)   If to HSI, to:

Henry Schein, Inc.
135 Duryea Road
Melville, NY 11747
Facsimile: (631) 843-5660
Attn: General Counsel

With a copy (which shall not constitute notice) to:

Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Facsimile: (212) 969-2900
Attn: Steven Kirshenbaum, Esq.

  (b)   If to Burns, to:

c/o Darby Group Companies, Inc.
300 Jericho Quadrangle
Jericho, NY 11753
Facsimile: (516) 688-2813
Attn: President

with a copy (which shall not constitute notice) to:

Salon, Marrow, Dyckman Newman & Broudy LLP
292 Madison Avenue
New York, NY 10017
Facsimile: (212) 661-3339
Attn: Joel Salon, Esq.

     3.3. Amendments. Any provision of this Agreement may be modified, amended
or waived only by a writing signed by each of the parties hereto. For the
purposes of this Agreement and all agreements executed pursuant hereto, no
course of dealing between or among any of the parties hereto and no delay on the
part of any party hereto in exercising any rights hereunder or thereunder shall
operate as a waiver of the rights hereof and thereof.
     3.4. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other

11



--------------------------------------------------------------------------------



 



provision of this Agreement, and this Agreement shall be carried out as if any
such illegal, invalid or unenforceable provision were not contained herein.
     3.5. Integration. This Agreement, including the exhibits, documents and
instruments referred to herein or therein, constitutes the entire agreement
among the parties with respect to the subject matter hereof.
     3.6. Construction. The Article and Section headings used or contained in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement. The parties have participated jointly in the
negotiation and drafting of this Agreement with counsel sophisticated in
investment transactions. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
     3.7. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     3.8. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, that no party may directly or
indirectly assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of HSI and
Burns. Notwithstanding the foregoing, (a) HSI shall be entitled to assign its
rights and obligations under this Agreement, without the consent of any other
party hereto, to any Affiliate of HSI; and (b) Burns shall be entitled to assign
its rights and obligations under this Agreement, without the consent of any
other party hereto to its Permitted Primary Transferees; provided, however, that
(i) one Person reasonably acceptable to HSI, shall be appointed as agent with
full power and authority to act conclusively and timely for and on behalf of all
such Permitted Primary Transferees with respect to their rights and obligations
hereunder, on terms and conditions reasonably satisfactory to HSI and (ii) HSI
shall not incur or become subject to any additional obligations as a result of
any such assignment. For the avoidance of doubt, in the event that HSI
(i) consolidates with or merges into any other person and shall not be the
continuing or surviving entity in such consolidation or merger or (ii) transfers
all or substantially all of its properties and assets to any person, then, in
each case, the successors and purchasers of HSI or HSI’s properties and assets,
as appropriate, shall agree to fulfill and comply with the obligations set forth
in this Agreement. Notwithstanding any assignment by any party of its
obligations hereunder, such assigning party shall remain primarily liable for
all obligations so assigned.
[Signature Page Follows.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement on the date first above written.

                  HENRY SCHEIN, INC.    
 
           
 
  By:   /s/ Michael Ettinger     
 
  Name:  
Michael Ettinger
   
 
  Title:   Senior Vice President and Secretary     
 
                BURNS VETERINARY SUPPLY, INC.    
 
           
 
  By:   /s/ Michael Caputo    
 
  Name:  
Michael Caputo 
   
 
  Title:   President     
 
                BUTLER ANIMAL HEALTH HOLDING COMPANY, LLC
(solely with respect to Sections 2.5(d)
and 2.5(e) of this Agreement)    
 
           
 
  By:   /s/ Kevin R. Vasquez     
 
  Name:  
Kevin R. Vasquez 
   
 
  Title:   CEO and President     

[Signature Page to Burns Put Rights Agreement]

